Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that the amendments filed 1/13/2022 are not disclosed or taught by the prior art, Examiner has carefully considered but has not found persuasive. Please refer to the updated rejection provided below, as necessitated by amendments, for further clarification. 
Claim Objections
Claims 5 and 6 objected to because of the following informalities:  
Regarding claims 5 and 6, please amend “at third present height input field” to read “a third present height input field”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 8,822,241) in view of Yoshida et al (US 2008/0076334) and further in view of Kalenian et al (US 2013/0130593), hereafter "Yoshida" and ''Kalenian", respectively.
Regarding claim 1, Nakata discloses a grinding apparatus comprising:
a holding unit including a chuck table (210) having a holding surface for holding a wafer (21), the chuck table being rotatable about a rotation axis passing through a center of the holding surface;
a grinding unit including a spindle having a rotation axis and a grinding wheel (grinding wheel 212; see Reference Drawing 1) mounted at a lower end of the spindle, the grinding wheel having an abrasive member (please refer to abrasive stone 213), wherein when the spindle is rotated to thereby rotate the grinding wheel, the wafer held on the chuck table is ground by the abrasive member of the grinding wheel being rotated (Col. 4, lines 23-27) ;
an inclination adjusting unit (215; see Col. 5, lines 10-17) for adjusting an inclination of the rotation axis of the chuck table with respect to the rotation axis of the spindle (Col. 5, lines 10-17); and
the abrasive member is adapted to grind the wafer held on the chuck table in a grinding area as a radial area ranging from the center of the holding surface to an outer circumference thereof (wherein the grinding stone 213 is adapted to grind wafer 21, please see Figure 2 regarding the diameter of the wafer 21 and the grinding path that takes place on said wafer 21), and 
a target sectional shape of the wafer (Col. 4, lines 40-46 disclose the target value of the wafer thickness; see Col. 6, lines 10-18 disclosing an upper limit and a lower limit being set in advance; see also Col. 6, lines 30-41 disclosing a desired value as well as a measurement target value) and a present sectional shape of the wafer ground in a condition where the inclination of the rotation axis of the chuck table has not yet been changed (wherein Col. 6, lines 10-17 disclose that the thickness distribution of the wafer is measured in a range in comparison with the aforementioned upper and lower limits; see also Col. 6, lines 19-26 disclosing measuring the thickness of the wafer), 
a first present height and a second present height (please refer to Figure 1 regarding elements 11-13, including measuring thickness before processing and storing the measurement data; see also Figure 6A, wherein there are twenty measurement points each indicating a wafer thickness, i.e. a height); , and 
a first target height and a second target height (see at least Col. 6, lines 8-18, Col. 5, lines 38-42 regarding setting a desired value and Col. 5, lines 60-67; see also Figures 6A and 6B), 
		the grinding apparatus further comprising: 
a control portion (see data processing part 16, measurement data storage part 17, and stage tilt evaluating part 18) for comparing the information regarding the target sectional shape of the wafer with the information regarding the present sectional shape of the wafer (Col. 5, lines 3-17) and 
then controlling the inclination adjusting unit to change the inclination of the rotation axis of the chuck table so that the wafer is ground to obtain the target sectional shape of the wafer (see at least elements 16-19 in Figure 1 regarding the stored target thicknesses, evaluating the stage tilt, and adjusting the stage tilt).

    PNG
    media_image1.png
    376
    676
    media_image1.png
    Greyscale

Reference Drawing 1
Nakata discloses that the grinding wheel (212) has a grinding stone (213), i.e. at least one abrasive member, provided to be in contact with a wafer as functionally claimed above. However, Nakata does not explicitly teach that the grinding stone (213) is in the form of a plurality of abrasive members arranged annularly. 
However, from the same or similar field of endeavor, Yoshida (20080076334) teaches a grinding head (46) with a plurality of abrasive members arranged annularly (45b or 46b; see also [0044]). Both Nakata and Yoshida employ a grindstone mounted on a rotating spindle in order to alter the profile of a wafer, wherein Yoshida provides an alternative type of grindstone. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata to incorporate a plurality of grindstones arranged annularly, as taught by Yoshida. One would be motivated to do so in order to alter the type of grinding surface area and cutting edges, i.e. a plurality of grindstone cutting edges instead of a singular annular abrasive ring, applied to a wafer. This modification would be recognized as using a known structure, i.e. a plurality of abrasive members arranged in an annular pattern, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Modified Nakata teaches that the apparatus uses measurement devices and data storage devices to evaluate the physical characteristics of a wafer, including the thicknesses at multiple points on the wafer, and that the profile of the measured wafer is altered according to a desired/target profile (Nakata: Col. 4, lines 23-27, 32-45, and 50-60). However, modified Nakata does not explicitly teach that the thicknesses, 
However, from the same or similar field of endeavor, Kalenian teaches a touch panel, wherein: the touch panel is adapted to display a target shape input field for inputting information and a present shape input field for inputting information, including a first and second present height input field and a first and second target height input field (wherein [0024] teaches of user interfaces, including user operations and selections; wherein a grind recipe may be user defined, and the grind recipe includes user chosen parameters, see [0055] and [0083];  wherein [0030] teaches measurement probes and [0031] teaches that a user can operate the grind module 210 via computer user interface 212, which includes a graphical user interface 214, whereby the user can specifically control the grind recipe, grinding process, and define grind parameters; wherein [0089] and [0184] teach that the information regarding thickness can be provided to the grind system by a third party or otherwise obtained; wherein [0056] teaches that the target thickness or threshold is specified in the grinding recipe and [0059] teaches that the grinding operation uses parameters defined in the recipe; wherein [0080] teaches that the grind recipe can include amounts of grinding in relative locations along the surface of the device wafer, i.e. therein lies input fields in the graphical user interface for a user to define and control a grinding operation by defining a grind recipe’s parameters, specifically in regards to the minimum, maximum, or desired profile of a wafer in a plurality of locations on the wafer; see also [0093-0094]). 
Both Kalenian and Nakata seek to provide an accurate wafer processing and grinding apparatus; please see at least [0261] of Kalenian and Col. 2, lines 13-17 in 
The data including the present and target measurements are present within the invention of modified Nakata, i.e. the first present height, second present height, first target height, and second target height, as cited above. The claimed present heights are evaluated at multiple measurement points along a radial direction of a wafer and stored by the apparatus of modified Nakata prior to grinding, please refer to at least Nakata: Col. 5, lines 35-38 and 50-53. The claimed target heights are also within modified Nakata, as modified Nakata teaches that a desired value of thickness of the wafer is set based on the present measurement results at the plurality of points; see Nakata: Col. 5, lines 38-42 and the citations of Kalenian. This desired thickness target value has both an upper limit and a lower limit of thickness; see Nakata Col. 6, lines 8-wherein the present shape input field includes at least a first present height input field and a second present height input field,  further wherein the first and second target height input fields are configured and arranged to receive inputs of equal heights as well as inputs of unequal heights (wherein [0080] of Kalenian teaches that the grind recipe can include amounts of grinding in relative locations along the surface of the device wafer, i.e. differing heights; wherein the operation may also be under operation of a singular constant thickness, i.e. equal heights; wherein Examiner also recognizes this as functional language, whereby the prior art combination is configured to operate as claimed) the information of the target sectional shape of the wafer as input into the target sectional shape input field with the information regarding the present sectional shape of the wafer as input into the present shape input field (wherein Nakata teaches the control portion, i.e. the data processing part (16), measurement data storage part (17), and stage tilt evaluating part (18) is used to compare and alter the inclination of the stage in order to accomplish and execute a grinding operation in order to obtain the desired thickness, i.e. the grind recipe parameters set by a user  in the graphical user interface of Kalenian). 
	Regarding claim 2, the combination of prior art teaches all of the limitations of the claimed invention as applied above. However, modified Nakata does not explicitly teach the holding unit includes a plurality of holding units each having the chuck table, the grinding apparatus further comprising: a positioning unit for moving one of the plurality of holding units to a grinding position where the wafer is ground by the grinding unit, wherein: the touch panel is adapted to further display a selecting portion for use in selecting one of the plurality of holding units, and  the control portion is adapted to change the inclination of the rotation axis of the chuck table in the holding unit selected by using the selecting portion.
	However, previously referenced Yoshida further teaches the holding unit includes a plurality of holding units each having the chuck table (please see turntable 20 with a plurality of chuck tables 30 as well as [0033]-[0034]),
the grinding apparatus further comprising:
a positioning unit (20, see also [0035]) for moving one of the plurality of holding units to a grinding position where the wafer is ground by the grinding unit (by intermittent rotation of the turntable 20, each of the chuck tables is located in one of three positions [0035]; wherein there is a rough grinding position a finish grinding position, and an attaching/detaching position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the turntable of Yoshida to the apparatus of Nakata in order to increase wafer output by having multiple grinding operations occur simultaneously.
However, modified Nakata does not explicitly teach incorporated user interface may be used to select the inclination angle of the chuck table or the combination of the above positioning unit, i.e. the touch panel is adapted to further display a selecting portion for use in selecting one of the plurality of holding units, and the control portion is adapted to change the inclination of the rotation axis of the chuck table in the holding unit selected by using the selecting portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the graphical user interface to display a selection menu for an operator to choose a particular holding unit so that a single wafer can be acted on (in the case of a test wafer or a limited-production run), and to change the inclination of only a single holding unit based on the operator input through the graphical user interface so that the shape of a wafer can be changed individually. This modification would be recognized as using a known technique, i.e. user defined operations and parameters in a grinding apparatus, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 3, the combination of prior art teaches all of the limitations of the claimed invention as applied above, and information regarding the sectional shape of the wafer is input into the target shape input field and the present shape input field every time processing conditions are set in processing the wafer (Examiner notes that this language is functional, and intended to limit the apparatus, whereby the apparatus as applied to claim 1 is capable of performing the claimed function; see at least Nakata: Col. 6, lines 1-7; see also [0114] of Kalenian). 
Regarding claim 4, the combination of prior art teaches all of the limitations of the claimed invention as applied above, and the first present height input field and the first target height input field both correspond to heights at a center of the wafer (wherein the combination as applied to claim 1 teaches this, please see at least in relative locations along the surface of the device wafer); and 
the second present height input field and the second target height input field both correspond to heights at an outer peripheral portion of the wafer (wherein the combination as applied to claim 1 teaches this; wherein the invention of Kalenian teaches that the grind recipe may have parameters defined to perform an edge grind process, see [0063]). 
Regarding claim 5, the combination of prior art teaches all of the limitations of the claimed invention as applied above, and the present shape input field also includes at third present height input field; and the target shape input field includes a third target height input field (wherein the combination of claim 1 teaches this; please refer to the multiple data measurement points as disclosed by Nakata in at least Figure 2, Col. 5, lines 35-42 and 50-53; please also refer to Kalenian regarding the graphical user interface receiving parameters, including relative locations along the wafer’s surface mapping, see [0080]; i.e. therein exists a third user input field for receiving the grind recipe parameters).
Regarding claim 6, the combination of prior art teaches all of the limitations of the claimed invention as applied above, and the present shape input field also includes at third present height input field, and the third present height input field corresponds to a height at an intermediate portion of the wafer, between the center of the wafer and the outer peripheral portion of the wafer (please refer to the combination statement as applied to claim 1 regarding the grinding recipe parameters of Kalenian, as well as Figure 2 of Nakata regarding the locations at which measurement data of the wafer is taken), i.e. therein lies an intermediate portion; and
the target shape input field includes a third target height input field, and the third target height input field corresponds to a height at an intermediate portion of the wafer, between the center of the wafer and the outer peripheral portion of the wafer (wherein the combination of claim 1 teaches this; please refer to the multiple data measurement points as disclosed by Nakata in at least Figure 2, Col. 5, lines 35-42 and 50-53; please also refer to Kalenian regarding the graphical user interface receiving parameters, including relative locations along the wafer’s surface mapping, see [0080]; i.e. therein exists a third user input field for receiving the grind recipe parameters).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 8,822,241) in view of Yoshida et al (US 2008/0076334) and  Kalenian et al (US 2013/0130593), as applied to claim 1 above, and in further view of Kodama (US 2020/0139503).
Regarding claim 7, the combination of prior art teaches all of the limitations of the claimed invention as applied to claim 1 above. However, modified Nakata does not explicitly teach the structure which changes the incline of the chuck table, i.e. the inclination adjusting unit, comprises: at least three supporting portions configured and arranged for supporting the chuck table, wherein the at least three supporting portions includes at least two moveable supporting portions that each include: a threaded rotatable shaft, and an internally threaded receiving portion that is configured and arranged to receive the threaded rotatable shaft. 
However, from the same or similar field of endeavor Kodama teaches incline adjusting unit (see adjusting device 205, [0047]) comprises:  at least three supporting portions configured and arranged for supporting the chuck table (see fixed shaft 240 and adjustment shafts 241, [0053]),
wherein the at least three supporting portions includes at least two moveable supporting portions (241) that each include:
a threaded rotatable shaft, and an internally threaded receiving portion that is configured and arranged to receive the threaded rotatable shaft (wherein a ball screw is used as the adjustment shaft provided to adjust the inclination of chuck 200 [0053]; i.e. a threaded rotatable shaft and internally threaded receiving portion). 
	Both modified Nakata and Kodama use adjusting inclination angles of a wafer chuck in a grinding operation to modify and correct the thickness of a wafer; see at least [0076], [0078] of Kodama. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kodama to include the structure of the adjusting device (205) into the invention of Nakata. One would be motivated to do so because this provides the beneficial effect of having the adjustment shafts absorb the inclination change as opposed to the central driving unit (220); see [0053-0054]. This modification would be recognized as implementing a known technique, i.e. an alternative structure to modify the angle of a wafer chuck in a grinding operation, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 8, the combination of prior art teaches all of the limitations of the claimed invention as applied to claim 7 above, and wherein the at least three supporting portions also includes a fixed supporting portion that includes a fixed shaft (please refer to Kodama: adjustment shafts 241 and fixed shaft 240, see [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukui (US 20150239093), see chuck table 102, rotation axis a2, grinding wheel 104 having rotational axis a1, and annularly disposed abrasive members (105).
Sakamoto (US 20100258539), see Figures 11-14, paragraphs [0026] and [0077]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723